Citation Nr: 1229016	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  06-28 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

N. L. Rippel


INTRODUCTION

The Veteran served on active duty from January 1966 to December 1967.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

The Veteran and his spouse testified before the Board in October 2009.  A transcript of the hearing is in the claims folder.

In a July 2011 decision, the Board denied service connection for a left knee disability.  The Veteran then appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a February 2012 Order, the Court granted a joint motion for remand, vacated the July 2011 Board decision, and remanded the matter for compliance with the instructions in the joint motion.  


REMAND

The Board must remand the claim to the RO for action in compliance with the Order.  The reason for the Court's remand Order was that the parties to the Joint Motion determined that the Board did not provide adequate reasons and bases for its decision.  Specifically, the parties agreed that Board relied upon "non-evidence" in the form of a speculative examination opinion.  They noted that such an opinion may not be used to support or disprove a nexus between a claimant's military service and the disability for which he claims service-connected benefits.  Perman v. Brown, 5 Vet. App. 237, 241 (1993).  Under the circumstances, the Board finds an addendum from the examiner who conducted the May 2010 examination, or a suitable substitute, is warranted. 

In the Joint Motion, the parties further noted that the Veteran's May 2010 VA examination was inadequate because the VA examiner indicated that she was unable to express an opinion without resorting to mere speculation as to the etiology of the current left knee disability.  Citing to Jones v. Shinseki, 23 Vet. App. 382 (2010), the parties noted that an examiner must explain the basis for a conclusion that an etiological opinion would not be possible without resort to speculation, before the Board may properly rely on the examiner's conclusions contained in such an opinion.  

In Jones, the Court held that where an examiner finds that he or she cannot provide an opinion without resorting to speculation, then "it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion."  The Court noted it was unclear whether the examiners were unable to provide this requested definitive medical comment because they actually were unable to since the limits of medical knowledge had been exhausted or, instead, for example, needed further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.  The Court in Jones acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability but also held that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data were fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.

In the case at hand, the Board observes that the examiner stated that an opinion would be speculation when the only evidence in support of in-service injury is the letter from the wife in 2004 and the note from a doctor in 2005.  The Board seeks to further clarify and provide the evidence for the examiner in the following remand instructions in order to insure that all procurable and assembled data are fully considered.  


Accordingly, the case is REMANDED for the following action:

1.  The claims folder should be returned to the examiner who conducted the May 2010 examination or a suitable substitute.  The examiner should review the claims folder and the examination report.  Based upon the examination results and the review of the Veteran's pertinent history, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's left knee disability is etiologically related to active service or was caused or permanently worsened by service-connected disability.  The examiner should respond in the affirmative or negative to this question.  In addition, the examiner must provide the rationale for all opinions expressed.  All findings and conclusions should be set forth in a legible report.  

If the examiner determines that he/she cannot provide an opinion on an issue without resorting to speculation, the examiner should discuss why this is not possible or feasible.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the diagnosed disorder or whether additional testing, information or other procurable data could be obtained that would lead to a conclusive or more definitive opinion.  (To the extent possible, ensure that any additional evidentiary development suggested by the examiner is undertaken so that a definitive opinion can be obtained.)  As noted in the Introduction, the Board's July 2011 decision with regard to the Veteran's claim for service connection for left knee disability, which relied on the May 2010 examination, was vacated and remanded by the Court.  

The examiner is informed that while there are no medical records showing complaints of or treatment of the knee in service, the Veteran, his wife and his siblings have asserted that in 1966 he did seek treatment for a knee problem he incurred in basic training.  No records document this injury.  In any case, the Board notes that the Veteran is competent to state what he experienced during and after service, and knee pain and limping are capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting that lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308-09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (discussing that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (finding that a lay person is competent to testify to pain and visible flatness of his feet).  While the Board notes that the lay assertions exist and may indicate an observable problem in 1966, it does not find the Veteran to be a wholly accurate historian and finds no basis to support his assertion that he has had problems with his left knee since injury in service.  

An additional examination should only be conducted if deemed necessary by the examiner.  

2.  The RO should also undertake any other development it determines to be warranted. 

3.  Then, the RO should adjudicate the issue on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and his attorney, and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 

No action is required of the appellant until she is otherwise notified but she has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



